DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 45-57, 60-64 and 71-73 are pending in the present application.
Applicant is advised that should claim 45 be found allowable, claim 64 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).  It is noted that claim 64 is drawn to a method of using the kit according to claim 55 and comprises applying the first and second formulations to the hair.  The kit according to claim 55 is for reducing hair breakage and comprises the same first and second formulations as claimed in claim 45.  Claim 45 is drawn to a method for reducing hair breakage comprising applying the first and second formulations to the hair.  Therefore, both claims 45 and 64 comprise the action of applying the first and second formulations to the hair.  Both claims 45 and 64 would reduce hair breakage and repair hair as they are the same formulations being applied to hair.
Therefore, claim 64 should be cancelled.

Withdrawn Rejections
Applicant’s arguments, see pages 9-16, filed 16 March 2021, with respect to claims 45-57, 60-64 and 71-73 have been fully considered and are persuasive.  The rejections of claims 45-57, 60-64 and 71-73 under 35 U.S.C. 103 have been withdrawn. 

Claim Objections
Claims 53 and 55 are objected to because of the following informalities:  claim 53 misspelled “coloring” as “colouring”, and claim 55 contains a dash “-” between “12” and “and” that should be a space.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 45-57, 60-64 and 71 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the first formulation to having a pH of >7 and the second formulation to having a pH of <7, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The instant specification states that the method comprises two distinctively different formulations of which one formulation has a pH value of >7 and the second formulation has a pH value of <7 (pg. 9, ln. 27-29).  The specification further states that the acidic formulation cannot react with potentially available sulhydrol groups of the hair as the reaction conditions are acidic (pg. 10, ln. 10-11).  Therefore, the instant specification teaches that the instant invention requires the first formulation to have a pH of >7 and the second formulation to have a pH of <7.

Claims 45-47, 55 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Instant claims 45 and 55 state that the first formulation has a pH-value of 7-12, and the second formulation has a pH-value of 1.5 to 7.  Therefore, the two compositions could have the same pH of 7.  However, the instant specification states that the method 
Regarding instant claims 46-47 and 57, the claims recite percentages without stating whether the percentages are by weight what part of the composition the percentages are based on (e.g., based on the total weight of the first formulation).  Also, the claims recite a ratio without specifying that the ratio is by weight.  Therefore, it is unclear whether the percentages and ratios are by weight, volume, molar, etc., and whether they are based on the total weight of the entire composition, the first formulation, the second formulation, etc.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 45-57, 60-64 and 71-73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 6, 9, 11, 14, 21-23 and 26-30 of copending Application No. 16/302,877 (reference application).   Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method and kit for treating hair, wherein the .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant does not specifically argue this rejection.  Also, Applicant requests that the rejection be held in abeyance until there is an indication of allowable subject matter.  Therefore, the rejection is maintained.

Claims 45-57, 60-64 and 71-73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8-10 and 17-25 of copending Application No. 16/310,061 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method and kit for treating hair, wherein the method and kit include formula (a) comprising maleic acid or itaconic acid, and formula (b) comprising 4,7,10-Trioxa-1,13-tridecanediamine, 4,9-Dioxa-1,12-dodecanediamine, 1,11-Diamino-3,6,9-trioxaundecane or a mixture of 4,7,10-Trioxa-1,13-tridecanediamine, 4,9-Dioxa-1,12-dodecanediamine and 1,11-Diamino-3,6,9-trioxaundecane.  It is noted that the composition of the reference application containing an at least bi-functional organic acid has a pH of 7 to 12 and the second composition containing an at least bi-functional .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant does not specifically argue this rejection.  Also, Applicant requests that the rejection be held in abeyance until there is an indication of allowable subject matter.  Therefore, the rejection is maintained.

Claims 45-57, 60-64 and 71-73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/787,427 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method and kit for treating hair, wherein the method and kit include a first composition comprising an at least bi-functional Brönsted-base of formula X-R-Y and having a pH of 7 to 12, and a second composition comprising an at least bi-functional organic acid and having a pH of 1.5 to 7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant does not specifically argue this rejection.  Also, Applicant requests that the rejection be held in abeyance until there is an indication of allowable subject matter.  Therefore, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616